Citation Nr: 1047821	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  02-17 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	To Be Determined


WITNESSES AT HEARING ON APPEAL

Appellant and her two brothers




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1955 to January 1975.  
He died in September 1986; the appellant is the Veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In July 2004, the appellant and her two brothers testified at a 
Central Office hearing before a member of the Board who is no 
longer employed by the Board.  A transcript of the hearing is of 
record.

In November 2009 the Board issued a decision that denied service 
connection for the cause of the Veteran's death.  The appellant 
thereupon filed an appeal with the United States Court of Appeals 
for Veterans Claims (Court).  In November 2009 the Court issued 
an order granting a joint motion of the parties and remanded the 
case to the Board for action in compliance with the joint motion.

The Board also notes that subsequent to the certification of the 
appellant's appeal, the Board received additional evidence that 
was not initially considered by the RO.  The evidence included 
statements by the appellant.  This evidence was not accompanied 
by a written waiver of RO consideration.  However, on remand the 
RO may now consider it in making a decision.


REMAND

The Board finds that the case must be remanded at this point for 
further development in compliance with the Court's Order.

In compliance with a prior Board remand in December 2004, the RO 
attempted to obtain treatment records for the Veteran from the 
Winston-Salem, North Carolina VA Medical Center (VAMC) dated from 
1975 to 1986.  The RO was twice informed by the VAMC that such 
records were retired in 1987.  

In the joint motion, the parties agreed that the RO should have 
requested the Veteran's medical treatment records from the 
records center to which they were retired, either the Federal 
Records Centers (FRCs) or the VA Records Center.  

The Board also notes, as outlined above, the member of the Board 
who presided over the July 2004 Central Office hearing is no 
longer with the Board.  The appellant was informed of this fact 
by letter mailed in November 2010, and was asked whether she 
desired another hearing.  In November 2010, the Board received 
the appellant's written response reflecting her desire to appear 
at a new Travel Board hearing. 

Finally, the Board notes that in an August 2010 statement, the 
appellant informed the Board that she was appointing a new 
attorney to represent her.  She should be provided and requested 
to complete the appropriate form to designate the new attorney as 
her representative.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center in Washington, D.C., for the following action:

1.  The RO or the AMC should send to the 
appellant the appropriate form to appoint a 
new attorney to represent her and request her 
to complete and return the form.  

2.  The RO or the AMC should undertake 
appropriate development to obtain from either 
the FRCs or the VA Records Center all 
available records pertaining to the Veteran's 
treatment at the Winston-Salem, North 
Carolina VAMC dated from 1975 to 1986. 

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claim.  If the 
benefit sought on appeal is not granted to 
her satisfaction, she and her representative, 
if any, should be afforded a Supplemental 
Statement of the Case.

5.  Then, the appellant should be scheduled 
for a Board hearing at the RO in accordance 
with the docket number of her appeal.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

